ORDER
Timothy Moses pleaded guilty to distributing crack cocaine, 21 U.S.C. § 841(a)(1). The crime was committed in June 2009 and involved 56 grams of crack, and under the version of § 841 then in force, Moses faced a prison term of at least 10 years. See id. § 841(b)(1)(A) (2006 & Supp. II 2008). That is the sentence imposed by the district court, and Moses brings this appeal to preserve his argument that the court should have applied the lower minimum set out in the Fair Sentencing Act of 2010, Pub.L. No. 111-220, § 2(b)(1), 124 Stat. 2372, 2372. If Moses had committed his crime after that legislation was enacted on August 3, 2010, he would have been subject to a minimum prison term of 5 years instead of 10. Compare 21 U.S.C. § 841(b)(1)(A) (2006 & Supp. IV 2010) with id. § 841(b)(1)(A) (2006 & Supp. II 2008). As Moses concedes, however, we have concluded that the Fair Sentencing Act does not apply if the offense conduct occurred before the statute’s enactment, even for defendants sentenced after that date. United States v. Fisher, 635 F.3d 336, 340 (7th Cir.2011); see United States v. Campbell, No. 10-3002, 659 F.3d 607, 2011 WL 4436001, at *1 (7th Cir. September 26, 2011); United States v. Holcomb, No. 11-1558, 657 F.3d 445, 2011 WL 3795170 (7th Cir.2011). Accordingly, the district court properly sentenced Moses under the prior version of § 841(a)(1).
AFFIRMED.